Title: To James Madison from George Thompson, 8 January 1817
From: Thompson, George
To: Madison, James


        
          Mercer County Ky,Shawanee Springs 8th. Jany 1817
          Dear Sir,
        
        I have Not Seen you for Nearly twenty five Years. I am now an Old Man and Still I am as Much in love with our beloved Country as any Man in the United States. The time is Near at hand that you Are to quit publick life & Mr. Monroe to take the presidential Chair. I hope & believe that We Shall be As Safe under him as We have been for the last Sixteen years. When I think that I am Never to See You again on account of My old age for a moment I wish I was able to ride & once More to See you & Mr. Jefferson but as I Expect this Can Never take place I can only Speak to You by the aid of paper. I am Now as I have Ever been a true republican I never had a drop of tory blood. I continue to do all in my power for the good of my Country. We have as little to fear in Kentucky. I believe as to Federalism Or in Other words Toryism as any State in the Union—but yet we have a few Eval Spirrits—but hope they Never Will do Much harm—but in order to keep them from doing Mischief keep them Out of Office under the Goverment Which they do Not love. Kentucky has Met with a great loss by the death of that Worthy Honest Man Judge Innes, & We are Now to have a New Judge to be apponted. I have this business Much at heart. I Expect You Will be addressd upon this Subject by a Number of Gentlemen of this County My son among the Number in favor of Robert Trimble Esquire, those Mercer Gentlemen Who recommend Mr. Trimble are true republicans for My own part I believe Mr. Trimble to be Second to No Man in the Western world as a lawyer a Judge or a Gentleman, his Creed as a politician is as pure as gold I am Well assured Was Numbers, to do any good in this County & in this State that Nine tenths of the people Woud be in favr. of Mr Trimble being Judge. I have No business i⟨n⟩ the Federal ct in this Country No[…] I Ever Expect to have Any, Yet I have this appointment Much at heart I know the Federalists dread Trimble as Much as the Britishs woud Jackson. So Much for politiccs. My Dear Sir when you becom a privat Man Will you Ever take it in your head to give Me a line & Say how do you do. I have as Much Need to be thankfull as any Man in this World. I have as Much of this World’s goods as Can be usefull & to Crown all My family are all true republicans. My son & only Child is as full blooded a republican as I Could Wish he has a fine Wife a lovely daughter & two charming boys the Eldest son Named George Madison after his uncle our beloved George Madison late Govr. My son & his family live with Me at My Shawanee springs, I am well assured there has been No day for Nearly forty years but I have been truly Your friend Expect to Continue So till life Shall be No More. I believe your Countrymen Will

rejoice at Your hapiness & I am Sure No one More than Dear Sir Yr. Mo. Obt. & Very humble sert
        
          G. Thompson
        
      